323 S.W.3d 42 (2010)
Antwon NELSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94225.
Missouri Court of Appeals, Eastern District, Division Three.
August 31, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 13, 2010.
Application for Transfer Denied November 16, 2010.
Antwon D. Nelson, Cameron, MO, pro se.
Chris Koster, Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
In December 1992, Antwon Nelson ("Movant") and others assaulted and robbed two fourteen year old boys, beating and kicking them, stabbing them with a knife, and using a gun to shoot one boy in the head, causing his death, and beating the other with the gun. Movant was convicted of first-degree murder, first-degree assault, two counts of first-degree robbery, and two counts of armed criminal action. Movant appealed these convictions and filed a Rule 29.15 motion as well, which was denied. On appeal, this Court reversed Movant's conviction for first-degree murder and remanded for a new trial on that charge, but affirmed the remaining convictions, *43 as well the denial of the post-conviction relief motion.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).